DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0086] recites “A surface of the bearing layer 104 of the strip may be coated 306 with a polymer overlay 106.” The coating step is illustrated in Fig 3 to be 308, not 306.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cosentino (US 2020/0109744).
As to claim 1, Cosentino teaches a method of manufacturing a strip for a bearing ([Abstract]: sliding bearing element), the method comprising: roll-bonding a bearing layer comprising a tin-free aluminium alloy directly to a base layer to form a bimetal (See [0085] which teaches roll bonding a two-layer composite to a steel strip. The two layer composite is formed of aluminum alloys 12, 14. The two-part aluminum strip and the steel strip form a bimetal. Substrate layer 12 is considered the bearing layer. Substrate layer 12 is bonded to the steel strip, as shown for example in Fig 1. Substrate layer 12 is described at [0023-0033], and is tin free.); and heat-treating the bimetal at a temperature below a recrystallization initiation temperature of the aluminium alloy ([0086] teaches: “At the end of the deformation process, whether after roll bonding to the steel strip or after the further rolling pass(es), a final annealing is performed at temperatures between 150 and 450° C., preferably between 200 and 350° C. for 4 to 12 hours.”).
As to claim 2, Cosentino teaches a method according to claim 1, wherein the bimetal is heat-treated at a temperature less than 250° C (as taught at [0086], Cosentino teaches heat treating in ranges of 150°-450°C and 200°-350°C which overlaps the claimed range.).
As to claim 3, Cosentino teaches a method according to claim 1, wherein a thickness reduction of the aluminium alloy during roll-bonding is at least 40% ([0085]: During roll bonding: “[h]ere, degrees of deformation of at least 50% are achieved.”).
As to claim 4, Cosentino teaches a method according to claim 1, wherein the aluminium alloy is substantially free of any soft phase elements (Substrate layer 12 is described at [0023-0033], and is free of lead, tin, bismuth, antimony, silver, and indium.).
As to claim 5, Cosentino teaches a method according to claim 1, wherein the aluminium alloy comprises at least 90 wt % Al (the ranges described in [0023-0033] overlaps the claimed range of <90 wt% aluminum.).
As to claim 6, Cosentino teaches a method according to claim 1, wherein the aluminium alloy comprises: between 0.5 wt % and 2.0 wt % Mn ([0025], [0036]); and between 0.5 wt % and 2.0 wt % Mg ([0028]).
As to claim 7, Cosentino teaches a method according to claim 6, wherein the aluminium alloy comprises: between 0.8 wt % and 1.4 wt % Mn ([0025]), and between 0.8 wt % and 1.3 wt % Mg ([0028]); and wherein the aluminium alloy comprises at least one of: about 0.6 wt % Si ([0029]); about 0.8 wt % Fe between 0.05 wt % and 0.25 wt % Cu ([0024]); about 0.25 wt % Zn; about 0.1 wt % Ti; about 0.05 wt % Ga; about 0.05 wt % V ([0031]).
As to claim 8, Cosentino teaches a method according to claim 6, wherein the aluminium alloy comprises: between 1.0 wt % and 1.5 wt % Mn ([0025]), and between 0.8 wt % and 1.3 wt % Mg ([0028]); and wherein the aluminium alloy comprises at least one of: about 0.3 wt % Si ([0029]); about 0.7 wt % Fe; about 0.25 wt % Cu ([0024]); about 0.25 wt % Zn.
As to claim 9, Cosentino teaches a method according to claim 1, wherein the aluminium alloy comprises between 1.0 wt % and 1.5 wt % Mn ([0025]).
As to claim 10, Cosentino teaches a method according to claim 1, wherein a bearing comprising the strip, at a load of 110 MPa, has a fatigue test pass rate of at least 90% (See MPEP § 2112.01: Product and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Moreover, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In this case, since the method of claim 1 is anticipated, the properties of the bearing strip are presumed to be inherent, and thus the properties are correspondingly anticipated.).
As to claim 11, Cosentino teaches a method according to claim 1, wherein a bearing comprising the strip has a fatigue load of at least 120 MPa (See MPEP § 2112.01: Product and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Moreover, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In this case, since the method of claim 1 is anticipated, the properties of the bearing strip are presumed to be inherent, and thus the properties are correspondingly anticipated.).
As to claim 12, Cosentino teaches a method according to claim 1, wherein a hardness loss of a bearing comprising the strip after 500 hours in a soak test at 160° C. is less than 20%  (See MPEP § 2112.01: Product and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Moreover, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In this case, since the method of claim 1 is anticipated, the properties of the bearing strip are presumed to be inherent, and thus the properties are correspondingly anticipated.).
As to claim 13, Cosentino teaches a strip for manufacturing a bearing manufactured according to the method of claim 1. This is a product by process claim. See MPEP § 2113. The strip shown in Fig 1 of Cosentino is manufactured according to the method of claim 1, and therefore has all of the physical characteristics imparted by the method limitations. 
As to claim 15, Cosentino teaches a strip for a bearing ([Abstract]: sliding bearing element), the strip comprising: a base layer (steel back 10); and a bearing layer comprising a tin-free aluminium alloy (substrate layer 12. The substrate layer is described at [0023-0033] and is tin-free), wherein the bearing layer is directly roll-bondable to the base layer to form a bimetal (evidence that the layer 12 is able to be roll bonded to the steel back 10 is found at [0085] which teaches roll bonding the layer 12 to the steel back 10. This forms a bimetal since the layers 12, 14 are aluminum alloys and the steel back is steel.); wherein the bimetal is heat-treatable at a temperature below a recrystallization initiation temperature of the aluminium alloy (evidence that the bimetal strip is capable of being heat-treated is found at [0086] which teaches heat-treating the strip. Cosentino teaches the temperatures are between 200 and 300°C which overlaps the claimed “below a recrystallization initiation temperature.”), so that a bearing comprising the strip satisfies at least one of the following: at a load of 110 MPa, a fatigue test pass rate of at least 90%; a fatigue load of at least 120 MPa; a hardness loss after 500 hours in a soak test at 160° C. is less than 20% (See MPEP § 2112.01: Product and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Moreover, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In this case, since the method of claim 1 is anticipated, the properties of the bearing strip are presumed to be inherent, and thus the properties are correspondingly anticipated.).
As to claim 16, Cosentino teaches the strip for a bearing according to claim 15, wherein the bimetal is heat-treated at a temperature less than 250° C (This is a product-by-process limitation. Cosentino teaches heat treating between 150 and 450°C and between 200 and 350°C).
As to claim 17, Cosentino teaches the strip for a bearing according to claim 15, wherein the aluminium alloy is substantially free of any soft phase elements (Substrate layer 12 is described at [0023-0033], and is free of lead, tin, bismuth, antimony, silver, and indium.).
As to claim 18, Cosentino teaches the strip for a bearing according to claim 15, wherein the aluminium alloy comprises at least 90 wt % Al (the ranges described in [0023-0033] overlaps the claimed range of <90 wt% aluminum.).
As to claim 20, Cosentino teaches a strip for a bearing ([Abstract]: sliding bearing element), the strip comprising: a base layer (steel back 10); and a bearing layer comprising a tin-free aluminium alloy (substrate layer 12. The substrate layer is described at [0023-0033] and is tin-free), wherein the bearing layer is directly roll-bondable to the base layer to form a bimetal (evidence that the layer 12 is able to be roll bonded to the steel back 10 is found at [0085] which teaches roll bonding the layer 12 to the steel back 10. This forms a bimetal since the layers 12, 14 are aluminum alloys and the steel back is steel.); wherein the bimetal is heat-treatable at a temperature below a recrystallization initiation temperature of the aluminium alloy (evidence that the bimetal strip is capable of being heat-treated is found at [0086] which teaches heat-treating the strip. Cosentino teaches the temperatures are between 200 and 300°C which overlaps the claimed “below a recrystallization initiation temperature.”).
As to claim 19, Cosentino teaches the strip for a bearing according to claim 20, wherein the aluminium alloy comprises: between 0.5 wt % and 2.0 wt % Mn ([0025]); and between 0.5 wt % and 2.0 wt % Mg ([0028], [0036]).
As to claim 21, Cosentino teaches the strip for a bearing according to claim 20, wherein the bimetal is heat-treated at a temperature less than 250° C (This is a product-by-process limitation. Cosentino teaches heat treating between 150 and 450°C and between 200 and 350°C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 November 2022